                   Case 2:21-cv-00055-MJP Document 16 Filed 06/15/21 Page 1 of 6




 1                                                                         The Honorable Marsha J. Pechman
 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8       ROBERT BERGSTROM AND THOMAS                           Case No. 2:21-cv-00055 MJP
         BERGSTROM, heirs representing deceased
 9       Navy Capt. EDWARD BERGSTROM,
10                                                             JOINT STATUS REPORT
                                       Plaintiffs,
11
                        v.
12
         THE UNTED STATES OF AMERICA,
13       THE DEPARTMENT OF DEFENSE,
14       THOMAS W. HARKER, Acting Secretary
         of the Navy1,
15
                                       Defendants.
16

17
              The parties submit this Joint Status Report and Discovery Plan as required by the Court’s
18
     Order Regarding FRCP 26(f) Conference, Initial Disclosures, Joint Status Report.
19
              1.       Statement of the Nature and Complexity of the Case.
20
              Plaintiffs bring claims under the Administrative Procedure Act (“APA”), the Tucker Act,
21
     and the 14th Amendment to the U.S. Constitution. This case is not complex.
22
              Plaintiff states that the relief sought is the award of documented earned World War II
23
     combat medals, to wit: A) the original written recommended Navy Cross award for cited actions
24
     in the 1942 Aleutian Campaign, and B) a second Navy Cross for previously unrecognized
25

26   1
      As of January 20, 2021, Thomas W. Harker became Acting Secretary of the Navy and is automatically
     substituted for Defendant Kenneth J. Braithwaite under Fed. R. Civ. P. 25(d).
27

28 JOINT STATUS REPORT                                                            UNITED STATES ATTORNEY
     21-cv-00055 MJP                                                               700 Stewart Street, Suite 5220
     PAGE- 1                                                                      Seattle, Washington 98101-1271
                                                                                            206-553-7970
                  Case 2:21-cv-00055-MJP Document 16 Filed 06/15/21 Page 2 of 6




 1   documented specific actions in deterring likely enemy submarine attack on the USS U.S. Grant

 2   the result likely total loss of crew and ship, in June 1942, and C) a Distinguished Flying Cross

 3   for documented actions in December 1941 in saving his crew and airplane from loss having been

 4   shot down, and D) the Medal of Honor for documented actions in January 1942 by rescuing his

 5   vulnerable moored aircraft and crew from loss in Ambon Harbor by flying to safety while enemy

 6   ambush destroyed other moored aircraft, and E) $10,000 damages.

 7           2.        Proposed Deadline for Joining Additional Parties.

 8           July 19, 2021.

 9           3.        Magistrate Judge.

10           The parties do not consent to a Magistrate Judge.

11           4.        Discovery Plan.

12           It is defendants’ position that this case should proceed only under the APA because the

13   other two claims are frivolous. Because this is a case under the APA, discovery is not warranted

14   and this case is exempt from the requirement to provide initial disclosures. Plaintiffs seek relief

15   under one or multiple theories as presented in the Complaint.

16           Plaintiffs are not aware of any need for discovery at this time, do not need discovery, and

17   will not seek it absent new material facts.        Plaintiffs request any possible discoverable

18   information be preserved.
19           5.        The Parties’ Views on LCR 26(f)(1)

20                     (A)    Prompt Case Resolution, Suggestions to Shorten or Simply Case.

21           Plaintiffs’ Statement: Upholding duties for judicial and economic efficiency, the claims

22   and controversies can be resolved through stipulations of fact and negotiated agreements.

23   Plaintiffs provided proposed stipulations to Defendants. The parties will explore options.

24           Defendants’ Statement: there is no need for stipulations of fact at this time. Plaintiffs

25   have filed a 52-page Complaint with exhibits. The factual allegations to which plaintiffs wanted

26   defendants to respond should be in the Complaint, not in a separate “stipulation of fact.” The
27   APA claim can be resolved on cross motions for summary judgment, and the parties will propose

28 JOINT STATUS REPORT                                                     UNITED STATES ATTORNEY
     21-cv-00055 MJP                                                        700 Stewart Street, Suite 5220
     PAGE- 2                                                               Seattle, Washington 98101-1271
                                                                                     206-553-7970
                  Case 2:21-cv-00055-MJP Document 16 Filed 06/15/21 Page 3 of 6




 1   a briefing schedule for that to resolve the APA claim.

 2                     (B)    Alternative Dispute Resolution.

 3           The parties are open to alternative dispute resolution and will discuss engaging in ADR if

 4   this case does not resolve through stipulations, negotiations, and/or dispositive motions.

 5                     (C)    Related Cases.

 6           There are no related cases.

 7                     (D)    Discovery Management

 8           As set forth above, absent material changes, there will be no discovery in this case.

 9                     (E)    Anticipated Discovery Sought

10           There will be no discovery in this case, absent material changes.

11                     (F)    Phasing of Motions.

12           Defendants will file a motion to dismiss regarding at least some of the claims. Plaintiffs

13   state their belief the parties anticipate that after that motion is resolved, the parties will agree to

14   stipulations of facts, settlement then if necessary cross motions for summary judgment for any

15   remaining claim(s).

16                     (G)    Preservation of discoverable information.

17           The parties will preserve discoverable information.

18                     (H)    Privilege Issues
19           The parties do not anticipate any issues regarding privilege in this case.

20                     (I)    Model Protocol for Discovery of ESI.

21           There will be no discovery in this case, absent material changes.

22                     (J)    Alternatives to the Model Protocol.

23           There will be no discovery in this case, absent material changes.

24           6.        Close of Discovery

25           There will be no discovery in this case, absent material changes.

26           7.        Bifurcation.
27           This case should be resolved with dispositive motions.

28 JOINT STATUS REPORT                                                       UNITED STATES ATTORNEY
     21-cv-00055 MJP                                                          700 Stewart Street, Suite 5220
     PAGE- 3                                                                 Seattle, Washington 98101-1271
                                                                                       206-553-7970
                  Case 2:21-cv-00055-MJP Document 16 Filed 06/15/21 Page 4 of 6




 1           8.        Pretrial Statements.

 2           This case should be resolved with dispositive motions.

 3           9.        Suggestions for shortening the case.

 4           This case should be resolved with dispositive motions.

 5           10.       Trial Date.

 6           This case should be resolved with dispositive motions.

 7           11.       Whether the trial will be a jury or non-jury.

 8           N/A

 9           12.       Number of Days for Trial.

10           N/A

11           13.       Names, Addresses, and Telephone Numbers of all Trial Counsel.

12           Plaintiff’s Counsel:
13
             Ryan Sweet, WSBA #48863
14           Law Firm of Ryan Sweet, PLLC
             P.O. Box 4784
15           Spanaway, WA 98387
             (253)-642-7447
16           rsweetlaw@gmail.com
17

18           Defendants’ Counsel:

19           Sarah K. Morehead, WSBA #29680
             Assistant United States Attorney
20
             United States Attorney’s Office
21           700 Stewart Street, Suite 5220
             Seattle, WA 98101-1271
22           Phone: 206-553-7970
             Email: sarah.morehead@usdoj.gov
23

24           14.       Trial Date Conflicts
25           This case should be resolved with stipulations, settlement, dispositive motions, or ADR.
26           15.       Service
27           All Defendants have been served.
28 JOINT STATUS REPORT                                                    UNITED STATES ATTORNEY
     21-cv-00055 MJP                                                       700 Stewart Street, Suite 5220
     PAGE- 4                                                              Seattle, Washington 98101-1271
                                                                                    206-553-7970
               Case 2:21-cv-00055-MJP Document 16 Filed 06/15/21 Page 5 of 6




 1           Plaintiffs’ statement: Plaintiffs served the “General Counsel Service of Process” at the

 2   “Department of Justice” at the U.S. Attorney General’s publically listed address,            at “950

 3   Pennsylvania Ave. NW, Washington DC, 20530-0001,” along with the U.S. Navy and Navy

 4   Secretary, and Department of Defense on/about March 22, 2021 at their respective addresses.

 5   Plaintiffs served the U.S. Attorney for the Western District of Washington State on June 1,

 6   2021. The parties disagree on whether service was completed on 22 March or 1 June.

 7           Defendants’ statement:     Plaintiffs did not serve the U.S. Attorney’s Office for the

 8   Western District of Washington as required by Fed. R. Civ. P. 4(i) until June 1, 2021.

 9           16.       Discovery Conference

10           The parties are not requesting a conference with the Court at this time.

11           17.       Dates of Corporate Disclosure Statements.

12           N/A

13

14           DATED this 15th day of June, 2021.

15   Submitted by:

16                                                        TESSA M. GORMAN
                                                          Acting United States Attorney
17

18                                                        s/ Sarah K. Morehead
                                                          SARAH K. MOREHEAD, WSBA #29680
19                                                        Assistant United States Attorney
                                                          United States Attorney’s Office
20                                                        700 Stewart Street
                                                          Seattle, WA 98101
21
                                                          Phone: 206-553-7970
22                                                        E-mail: sarah.morehead@usdoj.gov

23                                                        Attorney for Defendants

24
                                                          LAW FIRM OF RYAN SWEET, PLLC
25

26                                                        s/ Ryan L Sweet
                                                          Ryan L Sweet, WSBA #48863
27                                                        P.O. Box 4784
28 JOINT STATUS REPORT                                                     UNITED STATES ATTORNEY
     21-cv-00055 MJP                                                        700 Stewart Street, Suite 5220
     PAGE- 5                                                               Seattle, Washington 98101-1271
                                                                                     206-553-7970
               Case 2:21-cv-00055-MJP Document 16 Filed 06/15/21 Page 6 of 6




                                                Spanaway, WA 98387
 1                                              Phone: (253)-642-7447
 2                                              rsweetlaw@gmail.com

 3                                              Attorney for Plaintiffs

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28 JOINT STATUS REPORT                                           UNITED STATES ATTORNEY
     21-cv-00055 MJP                                              700 Stewart Street, Suite 5220
     PAGE- 6                                                     Seattle, Washington 98101-1271
                                                                           206-553-7970
